DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 7/27/2022 have been fully considered.

From pages 6-8, under “Rejections under 35 U.S.C § 102 and 35 U.S.C § 103”, applicant argues Evarts fails to teach the newly introduced claim limitation “wherein the one or more sensors comprise: one sensor that substantially extends around the steering wheel; or two sensors that substantially extends over portions of each side of the steering wheel” as recited in claims 1 and 11 because the sensors 11 do not extend around the steering wheel.
In response, Figure. 2 of Evart illustrates a sensor array is disposed on the circumference of the steering wheel and paragraph [0006] discloses:
“One embodiment of the present invention provides a   system for the detection of user hand position on a steering wheel, the system having: a sensor array disposed on the circumference of the wheel configured to detect contact of first and second user hands with the sensor array”.
 	By using the broadest reasonable interpretation, Evart’s whole sensor array is considered as “one sensor”. Also, each unit of the sensor array, such as the sensor units at 3 o’clock and 9 o’clock positions, covers a substantial portion of the steering wheel.
	Claims 1 and 11 remain rejected based on the reasons provided,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evarts (Pub. No.: US 2011/0133919 A1).

Regarding claim 1, Evarts teaches a method of operating a driver anti-distraction device (DADD) in a vehicle (Fig. 1 – Fig. 9, steering wheel hand position sensing device, para [0003]), comprising:
monitoring, via one or more sensors, a driver's hand position and grip on a steering wheel of the vehicle (para [0009], “Yet another embodiment of the present invention provides such a system wherein the sensor array comprises sensors selected from the group of sensors consisting of: magnetic sensors, field effect sensing sensors, optical sensors, mechanical sensor, capacitive sensors, infrared sensors, heat sensors, moisture sensors, pressure sensors, biometric sensors, and combinations of the same.”. The pressure sensors are configured to detect the driver’s hand positions and the pressure applied by the grip of the driver’s hands during driving), wherein the one or more sensors comprise: one sensor that substantially extends around the steering wheel; or two sensors that substantially extends over portions of each side of the steering wheel (Fig. 2 and para [0006], “One embodiment of the present invention provides a system for the detection of user hand position on a steering wheel, the system having: a sensor array disposed on the circumference of the wheel configured to detect contact of first and second user hands with the sensor array”. A sensor array that extends around the circumference of the steering wheel or each senor unit 11 covers about 1/8 of the circumference of the steering wheel); 
detecting that at least one hand of the driver is off the steering wheel; 
starting a timer based on the detection; and 
transmitting a message indicating a hands off violation, if the timer exceeds a preconfigured time (Fig. 8, steps 64-70, para [0079], “If three segments exist that means the driver has one hand on the wheel and timer1 66 is started and after the variable time, for example three seconds, the alerts 60 are sounded and the data is logged 62 after the logger damping interval 72.”. If the system detects one or both hands are off the steering wheel then the system will initiate the timer1 to generate an alarm after the timer expires).  

Regarding claim 2, Evarts teaches the method of claim 1, wherein the driver's hand position includes the driver's hands being at a designated position, the designated position including at least one of: 
a 10 o'clock and 2o'clock position, 
a 9 o'clock and 3 o'clock position, or 
an 8 o'clock and 4 o'clock position (Fig. 3-Fig. 4, para [0050], “ In one embodiment it creates a pre-defined temporary visual display indicating the driver is not following the prescribed hand positions on the steering wheel as in FIGS. 3 and 4,”. Fig. 3 - Fig. 4 illustrate the correct hand positions).  

Regarding claim 3, Evarts teaches the method of claim 2, further comprising: 
detecting a hand position violation, if the driver's hands are not at the designated position (para [0071], “The current embodiment of the invention is configured so that the hand position locating sensors 11 of the sensor array 10 allow acceptable and unacceptable placement of the driver's hands. If two adjacent sensors 11 are activated, the computer or controller 20 triggers the feedback devices 30 to alert the driver of the unsafe hand position such as that illustrated in FIG. 5.”); and 
transmitting a message indicating a hand position violation (para [0050], “In one embodiment it creates a pre-defined temporary visual display indicating the driver is not following the prescribed hand positions on the steering wheel as in FIGS. 3 and 4, while in others positive reinforcement may be provided by means of color indicating correct hand placement.”).  

Regarding claim 4, Evarts teaches the method of claim 3, wherein the hand position violation is detected even if both hands are detected to be gripping the steering wheel, wherein at least one hand does have an insufficient gripping force (para [0070], “In these variations, the invention could be modified to detect proper position of one hand or both hands and/or the pressure applied.”. Detect for proper pressure applied to the steering wheel).  

Regarding claim 5, Evarts teaches the method of claim 1, further comprising: 
detecting a grip pressure of each hand of the driver (paras [0009] and [0070]. The pressure sensor detects the pressure applied by the grip of the driver’s hands).  

Regarding claim 6, Evarts teaches the method of claim 1, further comprising: 
detecting at least one of a temperature or pulse rate from at least one hand of the driver (para [0009], infrared and biometric sensors and para [0070], “These mechanisms include but are not limited to moisture sensors, heart rate indicators, or eye position sensing devices”).  

Regarding claim 7, Evarts teaches the method of claim 1, further comprising: 
receiving the preconfigured time from an authorized user (para [0075], “Only the authorized user and the original equipment manufacturer have override control of the device.”).  

Regarding claim 9, Evarts teaches the method of claim 1, wherein the preconfigured time is set to a default value at a time of manufacture (paras [0075] and [0079]. The timer is configured by manufacturer).  

Regarding claim 11, Evarts teaches a driver anti-distraction device (DADD), comprising: 
a memory (Fig. 1, memory 24); 
at least one communications interface (Fig. 1, I/O interface 21); and 
at least one processor (Fig. 1, controller 20) communicatively coupled to the memory and the at least one communications interface, wherein the at least one communications interface and the at least one processor are configured to:
monitor, via one or more sensors, a driver's hand position and grip on a steering wheel of a vehicle, wherein the one or more sensors comprise: one sensor that substantially extends around the steering wheel: or two sensors that substantially extends over portions of each side of the steering wheel;
 detect that at least one hand of the driver is off the steering wheel; start a timer based on the detection; and 
transmit a message indicating a hands off violation, if the timer exceeds a preconfigured time (The rejection is the same as claim 1).   

Regarding claim 12, recites a limitation that is similar to claim 2. Therefore, it is rejected for the same reasons.
 
Regarding claim 13, Evarts teaches the DADD of claim 11, wherein the one or more sensors are at least two sensors located relative to the steering wheel at least one of:
a 10 o'clock and 2o'clock position, 
a 9 o'clock and 3 o'clock position, or 
an 8 o'clock and 4 o'clock position (Fig. 2, sensors 11).  

Regarding claim 14, Evarts teaches the DADD of claim 11, wherein the one or more sensors are two sensors located over opposite sides of the steering wheel (Fig. 2) and wherein each sensor covers at least a sixty degree portion of the steering wheel (Fig. 2, the sensor 11 covers between 6 o’clock to 9 o’clock. Which is about 90 degrees).  

Regarding claim 15, Evarts teaches the DADD of claim 11, wherein the one or more sensors are configured to detect at least one of: 
a grip pressure of each hand of the driver (para [0009], pressure sensors): or 
a temperature of at least one hand of the driver (para [0009], infrared sensors).  

Regarding claim 16, Evarts teaches the DADD of claim 11, further comprising: a short range wireless interface configured to wirelessly communicate the message (para [0047], “The controller or computer 20 communicates with the feedback devices 30 and the sensor array 10 through the I/O interface 21 via either wired or wireless communications through various transmitters/receivers 25. For example, infrared or radio waves but not limited to these technologies.”).  

Regarding claim 17, Evarts teaches the DADD of claim 11, further comprising: 
a power supply configured to provide power to the DADD (Fig. 1, power sources 50-52, paras [0067]-[0068]).  

Regarding claim 18, Evarts teaches the DADD of claim 17, wherein the power supply comprises at least one of: 
a battery, or a solar panel (Fig. 1, solar 51 and battery 52, para [0068], “The alternative power interface 51 configured according to one embodiment of the present invention or supply to the present invention may be obtained from renewable sources including but not limited to solar, wind, heat, static, recycled emissions, gyroscopic, mechanical, and magnetic energy. In another embodiment of the invention, power may be supplied by conventional or innovative battery systems 52.”).  

Regarding claim 19, Evarts teaches the DADD of claim 11, wherein the DADD is a sleeve configured to fit over the steering wheel (Fig. 4, para [0022], “ A still even yet further embodiment of the present invention provides such a system having a steering wheel cover wherein the sensor array is disposed.” and para [0075], “The system of the present invention in the retrofit configuration 41 may, as illustrated in FIG. 7, be installed over the existing steering wheel.”).  

Regarding claim 20, Evarts teaches the DADD of claim 11, wherein the DADD is integrated into the steering wheel (para [0021], “Still even yet another embodiment of the present invention provides such a system wherein the system is integrated into the steering wheel.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (Pub. No.: US 2011/0133919 A1) in view of Sundance (Pub. No.: US 2019/0230904 A1).

Regarding claim 8, Evarts teaches the method of claim 7, wherein the steering wheel hand position sensing device is wirelessly connected to an external device to allow an authorized user to upload / download customized recordings (para [0056]) but fails to expressly teach wherein the preconfigured time is communicated wirelessly to the DADD.  
However, in the same field of alert device, Sundance teaches the preconfigured time delay can be adjusted by a user by using a smartphone or an external communication device to wirelessly program the alert device. See Fig. 1-Fig. 2 and para [0038], “As an example, the time delay could be 0.1 seconds, 0.5 second, 3 seconds, 10 seconds or any other desired time. In some embodiments, the time delay may be controlled and adjusted by a user, for example using a personal computer, smartphone or tablet to wirelessly communicate with the computing device 40 via the Bluetooth module 50 in the animal training device 30.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Evarts’s delay time to be adjustable by an authorized user to improve user experience. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (Pub. No.: US 2011/0133919 A1) in view of Park (Pub. No.: US 2020/0064148 A1).

Regarding claim 10, Evarts teaches the method of claim 1, wherein the variable time delay is adjusted based on the number of hands detected (para [0078]-[0079]) but fails to expressly teach wherein the preconfigured time is adjusted based on a speed of the vehicle, the preconfigured time being reduced as the speed increases.  
However, in the same field of alert device, Park teaches the vehicle processor adjusts the alarm output time based on the speed of the vehicle. See para [0116], “In addition, the processor may adjust a time interval at which the alarm sound is output according to the running speed of the vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Evarts’s vehicle processor to adjust the alarm output time based on the speed of the vehicle to reduce accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Naboulsi (Pub. No.: US 2004/0209594 A1) teaches a safety control system for determining the driver’s hand positions and to provide alerts if the hands are not gripping the steering wheel.

	Klausner (Pub. No.: US 2003/0189493 A1) teaches a safety system for detecting the position of the driver’s hands on the steering wheel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685